DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,13,15,16,20-23,32-35,38,39,49,51,52,66,68-70,79,81,82,86,87,89,95,96,100,116 are  rejected under 35 U.S.C. 103 as being unpatentable over Haack 4917603 in view of Martin 3401690.
             With regard to claims 1,4,20,23,38,66,70,86,89, Haack discloses a treatment instrument (fig. 2) comprising a fluid platform 2 comprising a chamber (see annotated figure below) and an access port to provide fluid communication between a treatment region of a tooth and the chamber, the fluid platform 2 comprising a manifold body 3 having an inner sidewall that at least partially defines the chamber anda supply pathway in the manifold body. A first fluid supply port is disposed to direct a fluid stream of a first material into the chamber along a stream axis that is non-parallel to the central axis, and a second supply port is in fluid communication with the supply pathway, the second supply port disposed to direct a second material from the supply pathway into the chamber. See col. 2, which describes how supply ports 15/18 can provide fresh makeup air, while supply port 16 can provide compressed air.

    PNG
    media_image1.png
    401
    905
    media_image1.png
    Greyscale

                Haack does not disclose the treatment instrument to further comprise a pressure wave generator configured to generate pressure waves having sufficient energy to treat the treatment region, with the pressure wave generator comprising the first fluid supply port.
             Martin discloses a similar device that encloses and treats the tooth. Martin discloses a pressure wave generator 32 that cooperates with fluid in the chamber to produce pressure waves that serve to clean the tooth.
             It would have been obvious to one skilled in the art to include a pressure wave generator, as taught by Martin, with the treatment instrument of Haack, in view of the teaching of Martin that a pressure wave generator allows for cleaning of a tooth in an enclosed chamber. One skilled in the art would also recognize that the Haack teaches that multiple types of dental treatments can be performed with such an enclosed chamber, and would thus be motivated to include a pressure wave cleaning
device, as taught by Martin. Itis also noted that the combination of Haack/Martin would include the first fluid supply port 16 of Haack, since Haack discloses that the first port 16 may provide fluid to the chamber.  With regard to claim 116, Martin discloses that the pressure wave generator has a cleaning mode and a filling mode in which the pressure wave generator fills the treatment region See col. 3, lines 40-42 and col. 3, lines 44-45 of Martin.

With regard to claims 66 and 86, it is noted that rotational fluid (both air and water) is inherently generated in the chamber of Haack/Martin, by virtue of the fluids impinging on the walls of the chamber, which will inherently cause at least some rotational movement.

With regard to claims 2,21,39,68,87 note that the first fluid supply port 16 of Haack comprises a nozzle (see col.2, line 66) configured to form a liquid jet comprising the first material (note that Haack contemplates using water during the drilling operation, see col. 2, lines 35 and 58).

With regard to claims 3,22,69 note first composition supply line 11 (fig. 3 of Haack) which delivers the first material to the first supply port 16 and second composition supply line 8 which delivers the second material to the second supply port 15/18.

With regard to claims 13,32,49, 79, note that Haack discloses a suction port (connected to outlet line 7, see fig. 2) which is exposed to the chamber.

With regard to claims 15,34,51,81 it is inherent that the suction apparatus of Haack inherently includes a vent exposed to ambient air (suction systems require a vent). Thus, the vent is in fluid communication with outlet line 7 connected to the suction port, and thus the vent is inherently at a location downstream of the suction port.

With regard to claims 16,35,52,82 note the first supply port 16 of Haack is disposed to direct the fluid stream across the chamber to impinge on a portion of a wall of the chamber opposite the first fluid supply port (see direction of fluid in fig.2).

With regard to claim 33, note that the chamber of Haack (see annotated figure) has a maximum lateral (horizontal) dimension in a plane extending substantially transverse to a central (vertical) axis of the chamber, the plane delimited by the wall of the chamber along a boundary. Note that the projection of the suction port (see fig. 2) is closer to the boundary than to the central (vertical) axis of the chamber.


Response to Arguments
Applicant's arguments filed 10/13/22 have been fully considered but they are not persuasive.
Applicant’s arguments are based on the assertion that Martin does not disclose pressure wave generators comprising an orifice in fluid communication with the first composition supply line, the orifice sized and shaped to pressurize a carrier liquid delivered by the first composition supply line to the chamber (arguments, page 21).  This is not found persuasive because it is the examiner’s assertion that the combination of Haack and Martin provides for these limitations.  Haack discloses the orifice/first composition fluid supply line (see rejection above), while Martin discloses the pressure wave generator (see rejection above).
Applicant’s arguments are also based on the assertion that “one of skill in the art would have no reasonable expectation of success of combining Haack and Martin, which disclose different structures (nozzle holes vs. transducers) that act on different fluids (compressed air vs. liquid) to perform different functions (clearing a right angle mirror and fiber optic lens of water and debris vs. transmitting ultrasonic energy to liquid…” (arguments, page 21).  This is not found persuasive, as Haack clearly contemplates that the disclosed device is for treating a tooth.  Martin clearly discloses that his disclosed device is also for treating a tooth.  Both are cap-type devices that enclose the tooth.  One skilled in the art would recognize that the teachings of Martin could be combined with Haack.  One skilled in the art would recognize that Haack could also include a pressure wave generator (taught by Martin), as Haack already includes supply lines that could provide a fluid to the interior chamber of Haack.  One skilled in the art would recognize that a pressure wave generator and fluid therefor, could be provided with the device of Haack, based on the teachings of Martin.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772